IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT NATHAN                          NOT FINAL UNTIL TIME EXPIRES TO
STURDIVANT,                            FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D16-2454
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 8, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Robert Nathan Sturdivant, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the December 10, 2015, order denying third amended motion for

postconviction relief in Bay County Circuit Court case number 07-4075-G. Upon
issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk

of the circuit court for treatment as the notice of appeal.          Fla. R. App. P.

9.141(c)(6)(D).

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.




                                           2